Citation Nr: 1205360	
Decision Date: 02/13/12    Archive Date: 02/23/12

DOCKET NO.  09-42 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Propriety of reduction of assigned rating for service-connected lumbar strain (hereinafter, "low back disorder") from 40 to 10 percent, effective January 1, 2009.

2.  Entitlement to a rating in excess of 10 percent for service-connected low back disorder prior to January 3, 2011.

3.  Entitlement to a rating in excess of 20 percent for service-connected low back disorder from January 3, 2011.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from February 1997 to February 2000.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions promulgated in July 2008 and October 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  By the July 2008 rating decision, the RO proposed to decrease the assigned rating for the Veteran's service-connected low back disorder from 40 to 10 percent.  The October 2008 rating decision effectuated this reduction, effective from January 1, 2009.

A January 2011 rating decision subsequently increased the assigned rating for the Veteran's service-connected low back disorder to 20 percent, effective from January 3, 2011 (date of VA examination).

The Veteran provided testimony at a hearing before the undersigned Acting Veterans Law Judge in August 2011.  A transcript of this hearing has been associated with the Veteran's VA claims folder.


FINDINGS OF FACT

1.  The RO complied with the procedural requirements in reducing the assigned rating for the Veteran's service-connected low back disorder from 40 to 10 percent.

2.  The Veteran's service-connected low back disorder has been consistently manifested by complaints of pain and some degree of limitation of motion.

3.  Despite his complaints of pain, for the period from the time of the proposed reduction to January 3, 2011, the record does not reflect that the Veteran's service-connected low back disorder has been manifested by forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

4.  For the period from January 3, 2011, the record does not reflect that the Veteran's service-connected low back disorder has been manifested by forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.

5.  The record does not reflect the Veteran's service-connected low back disorder has resulted in incapacitating episodes as defined by VA regulations, or associated neurological impairment, at any time during the pendency of this case.


CONCLUSIONS OF LAW

1.  Inasmuch as the RO's reduction of the assigned rating for the service-connected low back disorder from 40 to 10 percent was proper, the benefit sought on appeal is denied.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.105, 3.102, 3.321, 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5235 to 5243 (2011). 

2.  The criteria for a rating in excess of 10 percent for the Veteran's service-connected low back disorder prior to January 3, 2011, are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5235 to 5243 (2011). 

3.  The criteria for a rating in excess of 20 percent for the Veteran's service-connected low back disorder prior to January 3, 2011, are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5235 to 5243 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

It is noted, however, that this appeal stems from disagreement with a 38 C.F.R. 
§ 3.105(e) reduction and is not based on a claim or application for benefits. The regulations pertaining to the reduction of evaluations for compensation contain their own notification and due process requirements, which will be discussed in greater detail below.  See 38 C.F.R. § 3.105(e), (i) (2011).  For this reason, the Board concludes that the VCAA does not apply to the claim decided herein. 

Even so, the Veteran was also sent correspondence in March 2009 which, in pertinent part, included the rating criteria used to evaluate spine disorders.  Moreover, he has also actively participated in the processing of his case, and the statements and testimony submitted in support of his claims have indicated familiarity with the requirements for the benefits sought on appeal.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (VA can demonstrate that a notice defect is not prejudicial if it can be demonstrated . . . that any defect in notice was cured by actual knowledge on the part of the appellant that certain evidence (i.e., the missing information or evidence needed to substantiate the claim) was required and that the appellant should have provided it.); see also Overton v. Nicholson, 20 Vet. App. 427 (2006).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice or lack thereof.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

The Board further notes that various records were obtained and considered in conjunction with this case, and the Veteran has had the opportunity to present evidence and argument in support of his case to include at the August 2011 hearing.  However, he has not indicated the existence of any relevant evidence that has not been obtained or requested; i.e., he has not indicated that there is outstanding evidence which documents symptoms of his service-connected low back disorder that are not already reflected by the evidence of record.  Moreover, he was accorded VA examinations in June 2008 and January 2011 which included relevant findings as to the symptomatology of the service-connected low back disorder that are consistent with the treatment records and relevant rating criteria.  Although the Veteran has criticized the adequacy of the June 2008 VA examination, for the reasons detailed below the Board finds that the findings of this examination are sufficient to warrant the reduction in this case.  No other purported inaccuracies or prejudice have been demonstrated with respect to these examinations.  Accordingly, the Board finds that these examinations are adequate for resolution of this case.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination, it must provide an adequate one).  Therefore, VA's duty to assist has been satisfied.

The provisions of 38 C.F.R. § 3.105(e) allow for the reduction in evaluation of a service-connected disability when warranted by the evidence but only after following certain procedural guidelines.  First there must be a rating action proposing the reduction, and giving the veteran 60 days to submit additional evidence and request a predetermination hearing.  If a hearing is not requested, and reduction is considered to be still warranted, a rating action will be taken to effectuate the reduction.  38 C.F.R. § 3.105(e), (i)(2).  The effective date of the reduction will be the last day of the month in which a 60-day period from the date of notice to the veteran of the final action expires.  38 C.F.R. § 3.105(e), (i)(2)(i). 

The Board notes that the provisions of 38 C.F.R. § 3.344(a) and (b) (2011), which govern reductions of rating in effect for five or more years, do not apply in this case because the initial 40 percent rating was effective from January 18, 2006,which is less than 3 years from the effective date of the reduction to 10 percent. 

In this case, the RO followed proper procedure in reducing the assigned rating for the Veteran's service-connected low back disorder.  He underwent a VA medical examination in June 2008, and the subsequent July 2008 rating decision proposed to reduce the assigned ratings.  The notification letter for this rating decision informed him that he had 60 days in which to submit evidence, and of his right to request a predetermination hearing.  He submitted additional evidence and indicated his disagreement with the proposed rating, but did not request a predetermination hearing although he subsequently provided testimony at the August 2011 Board hearing.  Thereafter, the proposed reduction was effectuated by the October 2008 rating decision, effective from January 1, 2009, which is consistent with the requirement that effective date of the reduction will be the last day of the month in which a 60-day period from the date of notice to the Veteran of the final action expires.  Inasmuch as the RO followed proper procedure, the Veteran is not entitled to the benefit sought on appeal on that basis. 

Therefore, the Board must now address whether the competent evidence warranted a reduction in the assigned rating.  Further, the Board will address the matter to the extent the Veteran contends that ratings in excess of 10 percent prior to January 3, 2011, and to a rating in excess of 20 percent thereafter.

In considering the propriety of a reduction, the Board must focus on the evidence available to the RO at the time the reduction was effectuated although post-reduction medical evidence may be considered in the context of considering whether actual improvement was demonstrated.  Cf. Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-82 (1992).  Here, the proposed reduction was made following a VA medical examination conducted in June 2008.  The record also reflects treatment records were on file at the time of the October 2008 rating decision, and that the Veteran underwent a new VA examination in January 2011.  Further, as discussed below, the Board will also make reference to an April 2006 VA examination that provided the basis for the original 40 percent rating.  

In evaluating service-connected disabilities, the law mandates that such disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1 (2011).  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2011); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2011); where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2011); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2011).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

In evaluating a service-connected disability, the Board will only consider the factors as enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992). 

In evaluating disabilities of the musculoskeletal system, additional rating factors include functional loss due to pain supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40 (2011).  Inquiry must also be made as to weakened movement, excess fatigability, incoordination, and reduction of normal excursion of movements, including pain on movement.  38 C.F.R. § 4.45 (2011).  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2011).  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Here, the Board acknowledges that the Veteran's service-connected low back disorder has been consistently manifested by complaints of pain and evidence of limitation of motion to some degree.  However, the issue is whether the symptomatology of this disability, to include the pain, results in functional impairment to the extent necessary for a higher rating.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011) (clarifying that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded).  As detailed below, the Board finds that it does not in this case.  

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that the rule from Francisco does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability.  Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  More recently, the United States Court of Appeals for Veterans Claims (Court) held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In fact, in this case the Veteran is already in receipt of such "staged" ratings for his service-connected low back disorder.

Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Further, the normal ranges of motion for each component of spinal motion are the maximum that can be used for calculation of the combined range of motion.  See 38 C.F.R. § 4.71a (2011), General Rating Formula for Diseases and Injuries of the Spine, Note (2).

The General Rating Formula for Diseases and Injuries of the Spine provides that with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  An evaluation of 20 percent is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  An evaluation of 40 percent is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  An evaluation of 50 percent requires unfavorable ankylosis of the entire thoracolumbar spine.  An evaluation of 100 percent requires unfavorable ankylosis of the entire spine.  

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (5).

The evaluation criteria are meant to encompass and take into account the presence of pain, stiffness, or aching, which are generally present when there is a disability of the spine.  Therefore, an evaluation based on pain alone would not be appropriate, unless there is specific nerve root pain, for example, that could be evaluated under the neurologic sections of the rating schedule.  See 68 Fed. Reg. 51455 (Aug. 27, 2003).

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides that an evaluation of 10 percent is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  An evaluation of 20 percent is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  An evaluation of 40 percent is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  Finally, an evaluation of 60 percent requires intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.

For the purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, Intervertebral Disc Syndrome, Note (1).

In this case, the Board finds that the reduction from 40 percent to 10 percent for the Veteran's service-connected low back disorder is consistent with and supported by the evidence of record.  Moreover, the record does not reflect he satisfies the criteria for a rating in excess of 10 percent prior to January 3, 2011.  In other words, despite his complaints of pain, for the period from the time of the proposed reduction to January 3, 2011, the record does not reflect that the Veteran's service-connected low back disorder has been manifested by forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

In pertinent part, the June 2008 VA examination found that the Veteran could extend his back to 25 degrees, flex to 90 degrees, laterally move to the left and right 30 degrees, and rotate left and right 30 degrees.  There was no additional limitation following repetitive use times 3; and no additional limitation during flare-up.  Further, there was no tenderness, no scoliosis, and there was normal lumbar curve.  His gait was normal.  As these findings reflected that the Veteran no longer satisfied the criteria for a 40 percent rating, nor a rating in excess of 10 percent, it clearly supports the conclusion that a reduction was warranted.

The Board acknowledges that the Veteran criticized the adequacy of the June 2008 VA examination at his August 2011 hearing, and contended that he was pushed by the examiner to get to the range of motion that was reported on that examination.  However, there was no indication of any such action at the time of the examination itself, nor when he disagreed with the proposed reduction.  The Board further notes that the findings of this examination are consistent with the other evidence of record.  For example, the prior examination of April 2006 indicated he had forward flexion to 60 degrees.  It was after repetitive motion that he had flexion limited to 30 degrees due to increased pain.  However, there was no indication of any additional limitation of motion on the June 2008 VA examination after repetitive use, nor on the more recent January 2011 examination.  Moreover, the treatment records during this period do not indicate he had limitation of motion to the extent necessary as to warrant a rating in excess of 10 percent.  Therefore, the Board finds that the findings of the June 2008 VA examination are sufficient to warrant the reduction that occurred in this case.

In view of the foregoing, the Board finds that the RO's reduction of the assigned rating for the service-connected low back disorder from 40 to 10 percent was proper, and that the Veteran is not entitled to a rating in excess of 10 percent prior to January 3, 2011.

Regarding the period from January 3, 2011, the Board finds that the record does not reflect that the Veteran's service-connected low back disorder has been manifested by forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  The January 2011 VA examination showed forward flexion to 45 degrees, and there was no additional limitations following repetition use.  Further, there were no flare-ups, and no effect of incoordination, fatigue, weakness, or lack of endurance on spine function.  The Board also notes that the Veteran has never been diagnosed with ankylosis at any time during the pendency of this case.  Here, as detailed above, the medical examinations indicate the Veteran still has mobility of the lumbar spine; i.e., it is not fixed in place.

For these reasons, the Board finds that the 10 and 20 percent ratings currently in effect are consistent with the criteria for such ratings under the General Rating Formula for Diseases and Injuries of the Spine, and that there are no distinctive period(s) where the Veteran meets or nearly approximates the criteria for ratings in excess of those currently in effect.  Therefore, he is not entitled to higher ratings, to include additional "staged" ratings pursuant to Hart.

In addition to the foregoing, the record does not reflect the Veteran's service-connected low back disorder has resulted in incapacitating episodes as defined by VA regulations, or associated neurological impairment, at any time during the pendency of this case.  For example, the June 2008 VA examination noted that there had been no incapacitation over the last 12 months because of his back, and neurological findings were normal.  Similarly, no neurologic impairment was noted on the January 2011 VA examination.  Although it was stated that he had one episode of incapacitation lasting 3 to 4 days on the January 2011 examination, he testified at the August 2011 Board hearing that he had never been prescribed bed rest.  Therefore, the Veteran's service-connected low back disorder does not warrant consideration of the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, nor a separate rating for associated neurologic impairment under Note 1 to the General Rating Formula for Diseases and Injuries of the Spine.  In any event, the Veteran is not service connected for intervertebral disc syndrome.

In exceptional cases where the schedular evaluations are found to be inadequate, an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities may be approved provided the case presents such an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2011).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court set forth a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating. 

Here, the Board concurs with the RO's determination that this case does not warrant consideration of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1).  The symptomatology of the Veteran's service-connected low back disorder is primarily manifested by pain and limitation of motion.  As such, the disability is adequately reflected by the schedular criteria; i.e., the disability has not resulted in symptomatology not reflected by the schedular criteria.  Although the record indicates some degree of occupational impairment, the Board is of the opinion that such impairment has been adequately compensation by the current schedular rating.  Loss of industrial capacity is the principal factor in assigning schedular disability ratings.  See 38 C.F.R. §§ 3.321(a), 4.1.  Indeed, 38 C.F.R. § 4.1 specifically states: "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  See also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  In addition, there is no evidence in the medical records of an exceptional or unusual clinical picture, or of any other reason why an extraschedular rating should be assigned.  For these reasons, the Board has determined that referral of the case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Lastly, the Board notes that notes that, in Rice v. Shinseki, 22 Vet. App. 447   (2009), the Court held that a claim of entitlement to a total rating based upon individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  Here, the record does not reflect the Veteran is unemployable due to his service-connected low back disorder.  In fact, the record reflects he works full-time as an engineer sitting in front of a computer all day.  To the extent the low back disorder does impact his employment, the Board has already determined that this impairment is adequately reflected by the current schedular rating.

For the foregoing reasons, the Board finds that the benefits sought on appeal must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


	         (ORDER CONTINUED ON NEXT PAGE)

ORDER

Inasmuch as the RO's reduction of the assigned rating for the service-connected low back disorder from 40 to 10 percent was proper, the benefit sought on appeal is denied.  

Entitlement to a rating in excess of 10 percent for service-connected low back disorder prior to January 3, 2011, is denied.

Entitlement to a rating in excess of 20 percent for service-connected low back disorder from January 3, 2011, is denied.



____________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


